Citation Nr: 1327962	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-49 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disk disease, lumbar spine.

2.  Entitlement to service connection for degenerative joint disease, right knee.

3.  Entitlement to service connection for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.  The case is currently within the jurisdiction of the Atlanta, Georgia RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeal, in December 2010, on which the Veteran indicated that he requested a Board hearing in Washington, DC.  

In a statement received later at the Board in July 2013, the Veteran stated that he had not wanted a Board hearing in Washington, DC; but rather, he wanted a hearing at the RO in Atlanta, Georgia.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO in Atlanta, Georgia in conjunction with his claims on appeal for service connection.  After the hearing is conducted, the case should returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


